Beasley, Presiding Judge,
concurring specially.
I concur in the judgment.
With respect to Division 2, the enumeration relating to the request to charge the definition of racing should be addressed because on retrial, it is likely to arise again. If the court again makes the same ruling, another appeal will possibly result. If it is then decided that this ruling, requested again at the second trial, is erroneous, a reversal and third trial will result.
This can be avoided at this stage. In addition, of course, ruling now on this inevitable issue will provide instruction to the court and the parties with respect to the proper disposition of this issue at the second trial.